Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 333-123257 MARKET VECTORS ETF TRUST (Exact name of registrant as specified in charter) 335 Madison Avenue, New York, NY 10017 (Address of principal executive offices) (Zip code) Van Eck Associates Corporation , NEW YORK, NY 10017 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 293-2000 Date of fiscal year end: APRIL 30 Date of reporting period: OCTOBER 31, 2008 M A R K E T V E C T O R S Intermediate Municipal Index ETF Long Municipal Index ETF Short Municipal Index ETF The information in this report is not intended to be a forecast of future events, a guarantee of future results or investment advice. Also, please note that any discussion of the Funds holdings and the Funds performance are as of October 31, 2008, and are subject to change. Market Vectors ETF Trust Dear Shareholder: We are pleased to present this semi-annual report for the Municipal Bond Funds of the Market Vectors ETF Trust for the six months ended October 31, 2008. The semi-annual period was a challenging and volatile one for the municipal bond market as monoline insurers continued to suffer downgrades and both buy-side and sell-side institutions retreated from providing liquidity as their capital was diverted to other purposes. The markets overall liquidity was severely tested. However, while the rest of the financial markets remained rather shell-shocked by the larger economic crisis, the municipal bond market ended the reporting period with a strong rally. There are several points worth noting. Municipal bonds as an asset class significantly outperformed equities for the six-month period ended October 31, 2008. At the end of October, municipal bonds were trading at prices that delivered yields well in excess of comparable maturity Treasury bondsan uncommon opportunity. Indeed, even after the late October rally, 30-year high-grade municipal bonds were yielding more than 120% of comparable Treasury bondsversus a historical average of 91%. 1 Municipal bonds did not experience a credit crisis during the semi-annual period. Vallejo, CA and Jefferson County, AL made headlines with Chapter 9 filings, but they were the exceptions, not the rule. There may be some downgrades ahead as state and local tax receipts decline, but municipal bonds have historically had low default rates of approximately 1 / 2 of 1% and those long-term averages encompass other periods of economic weakness. 2 The market share of AAA-rated insured bonds slid from just over half of all tax-free securities in August 2007 to approximately 10% by the end of October 2008, 3 reflecting the dramatically declining use of insurance within the municipal bond market and the increased focus on fundamentals. Municipal bonds are the rare asset class that would benefit from expected tax increases in the new U.S. government administration. Perhaps the best observation to be made about the semi-annual period is that municipal bond ETFs not only came through the trials of the past six months with resiliency, but also ended the period as a favorable investment alternative for a wide range of investors. Unlike municipal bond mutual funds, the Funds maintained transparency and high levels of liquidity during the semi-annual periodqualities that are hard to come by in trying times such as these. Moreover, the Funds offer a choice of short, intermediate and long national muni portfolios, and provide income that is generally exempt from federal, state and local, and alternative minimum taxes. In addition, they offer diversification, intraday access and competitive yields. All these core benefits remain operative for long-term investors, whatever the current market conditions. On the following pages, you will find the performance record of each of the three Municipal Bond Funds of the Markets Vectors ETF Trust for the six-month period ended October 31, 2008. You will, of course, also find their financial statements and portfolio information. One final note: Effective October 24, 2008, we shortened the names of the Market Vectors Municipal Bond ETFs to Market Vectors-Long Municipal Index ETF, Market Vectors-Intermediate Municipal Index ETF and Market Vectors-Short Municipal Index ETF. Effective that same date, share splits of five-for-one in the Intermediate and Long Municipal Index ETFs and three-for-one in the Short Municipal Index ETF took place. The investment objectives and policies of the Funds remain unchanged. The Lehman indexes group continues to provide the indexes underlying the Funds, and Lehman continues to conduct its index services and other business operations under the ownership of Barclays Capital. I want to thank you for your participation in the Market Vectors ETF Trust. Please contact us at 1.888. MKT.VCTR if you have any questions. We look forward to helping you meet your investment goals in the future. Jan F. van Eck Trustee and Executive Vice President Market Vectors ETF Trust Van Eck Global November 20, 2008 1 Sources: Municipal Market Data, Barclays Capital Municipal Strategies and Index Group, Municipal Market Advisers, Bloomberg and Smith Barney. 2 Sources: Fitch Ratings as of 1/9/07 and Moodys Investors Services as of 3/07. Most recent data available. 3 Sources: Standish Mellon Asset Management Company LLC and RiverSource Investments. 1 Market Vectors ETF Trust Represents the opinions of the investment adviser. Not intended to be a forecast of future events, a guarantee of future results or investment advice. Current market conditions may not continue. Past performance is no guarantee of future results. Not intended to be a forecast of future events, a guarantee of future results or investment advice. Current market conditions may not continue. Municipal bonds are subject to risks related to litigation, legislation, political changes, local business or economic conditions, conditions in underlying sectors, bankruptcy or other changes in the financial condition of the issuer, and/or the discontinuance of the taxation supporting the project or assets or the inability to collect revenues for the project or from the assets. Municipal bonds are also subject to credit risk, interest rate risk, call risk, lease obligations and tax risk. The market for municipal bonds may be less liquid than for taxable bonds. There is no guarantee that the Funds income will be exempt from federal or state income taxes or the alternative minimum tax.
